Judgment affirmed. Memorandum: Supreme Court properly charged criminally negligent homicide as a lesser included offense of manslaughter in the second degree over defendant’s objection (see, People v Lewis, 165 AD2d 901, 902, lv denied 76 NY2d 1022). The court sustained defendant’s objections to improper remarks by the prosecutor on summation, and thus obviated any prejudice to defendant (see, People v Washington, 177 AD2d 1041, lv denied 79 NY2d 924).
All concur except Doerr, J., who dissents and votes to reverse in the following Memorandum.